234 S.W.3d 500 (2007)
Nazmieh ABDALLA and Husni Ahmad Alsarabi, Plaintiffs/Respondents,
v.
ESTATE OF Leo Stanley LAWRENCE, et al., Defendants/Respondents, and
United States Aviation Underwriters, Inc., as Managers for United States Aircraft Insurance Group, Movants Seeking Intervention/Appellants.
No. ED 88812.
Missouri Court of Appeals, Eastern District, Division Two.
July 17, 2007.
Application for Transfer Denied September 4, 2007.
Application for Transfer Denied October 30, 2007.
Robin G. Fox, St. Louis, MO, William J. Katt, Milwaukee, WI, for appellant.
Thomas J. Noonan, Stephen H. Ringkamp, St. Louis, MO, John C. Maxwell, St. Charles, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.
Application for Transfer to Supreme Court Denied September 4, 2007.

ORDER
PER CURIAM.
United States Aviation Underwriters, Inc. as managers for United Stated Aircraft Insurance Group ("Insurers") appeal from the denial of their motion to intervene in a wrongful death action filed by Nazmieh Abdalla and Husni Ahmad Alsarabi (collectively referred to as "Plaintiffs"). Insurers contend the trial court erred in denying their motion to intervene pursuant to Rule 52.12(a)(2) because Insurers had an interest in defending their insured in the wrongful death action, the disposition of the action impeded Insurers' ability to protect their interest, and Insurers' interests were not adequately represented by the existing parties. We find no trial court error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).